MEMORANDUM *
As the district court correctly determined, Plaintiff’s declaration does not create a genuine issue of material fact as to whether Defendant promised to sell the service station within a particular time frame. Because Defendant performed as allegedly promised when it eventually sold the station to Plaintiff, the promissory fraud claim fails as a matter of law.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.